Citation Nr: 1123509	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include tailbone, including secondary to right knee disability.

2.  Entitlement to service connection for a left shoulder disorder, to include complaints of nerve pain.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk

INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from July 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for a left shoulder disability and a back disorder.

The issues have been recharacterized as above to better reflect the Veteran's claims, recognize that cervical spine and low back disabilities are distinct disabilities under VA regulations, and to be consistent with evidence of record.  Spinal complaints have been grouped according to spinal segment.  The RO's adjudication of the issue of service connection for a low back disorder that explicitly included the neck and the low back effectively adjudicated as one issue the separate questions of service connection for a cervical spine (neck) disorder and service connection for a low back disorder (including the tailbone).  

In his May 2010 substantive appeal, the Veteran requested a Board hearing; however, he withdrew that request in July 2010 in writing on the day of the scheduled hearing.  No additional action in this regard is needed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran has no currently diagnosed disability of the lower back and tailbone or the cervical spine (neck).

3.  The Veteran did not sustain an in-service injury or disease of the lower back or tailbone, left shoulder, or cervical spine (neck).

4.  There were no chronic symptoms of a lower back and tailbone disorder, a left shoulder disorder, or neck disorder during service.

5.  There have been no continuous symptoms of a lower back and tailbone disorder, a left shoulder disorder, or neck disorder since service separation.

6.  The Veteran's current lower back and tailbone complaints, left shoulder disorder, and neck complaints are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back and tailbone disorder, including as secondary to service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of a claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, personnel records, post-service VA examination reports, post-service treatment records, and statements by the Veteran and his family.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran with the claims on appeal.

Legal Standards to Establish Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Evidence

Service treatment records show that, upon entry into the United States Navy, the Veteran had no complaints of injury or disability.  Service treatment records also reflect that on June 19, 1967 the Veteran was walking out of a door and stepped into an open scuttle, resulting in a circular wound on the knee.  The corpsman who treated the Veteran gave him stitches on the right knee and wrapped his right leg in an ace bandage.  The Corpsman treated the Veteran four times over a period of five days.  

The service treatment records show that on these occasions the Veteran was seeking treatment following the June 1967 fall, he did not report any injury of the shoulder, neck, or lower back and tailbone, was not found to have any disorders of these areas, and was not treated for any of these.  The Veteran's personnel records show that his discharge from the Navy was delayed until he passed an August 1967 medical examination at Charleston Naval Base; at that time, the Veteran was determined to be "qualified for release from active duty and all duties of his rate at sea and/or on foreign service."  

The Veteran filed a claim in November 1967 for service connection for the injury to the right knee, which was granted.  At the time he filed the claim for VA disability compensation for the knee in November 1967, he did not file a claim for a shoulder, disability, a neck disability or a lower back and tailbone injury or disorder, and did not even mention any history or complaints of these.  A 1970 VA examination of the knee contains no history of injury, complaints, or diagnosis regarding disorders of the left shoulder, the  neck, or the lower back and tailbone.  The Veteran did not file a claim for service connection for claimed disorders of the left shoulder, the neck, and the lower back and tailbone disability until over 30 years later in August 2008.  The Veteran specifically reported back pain, left shoulder separation, and a nerve pinch in his left shoulder for the first time in his August 2008 service connection claim.

The Veteran underwent a VA examination in March 2010 to determine whether he had a right knee disability, a left shoulder disability, a neck disability, and a lower back and tailbone disability related to the incident in service.  The VA examiner was able to review the claims file in its entirety.  The Veteran reported that he had fallen through a scuttle when stepping through a doorway and dislocated his left shoulder when attempting to break his fall.  He stated the shoulder popped back into place shortly after dislocating and that he wore a sling for almost three weeks.  The Veteran described flare ups of the shoulder over the years since separation.  He also reported decreased range of motion in the shoulder and neck and pain in the trapezius of the neck, anterior shoulder, and the deltoid.  The Veteran stated he was not sure when his lower back and tailbone pain started but he believes it began with his fall.  He said it hurt some at the time, but has gotten worse over the years.  The VA examiner opined that the Veteran had no chronic disorder of the neck itself, but instead had pain from the shoulder and trapezius muscles.   The VA examiner opined the Veteran's shoulder problems were due to a shoulder strain.  The VA examiner opined that the lower back and tailbone injury is of the kind "typically from pressure" and that the Veteran "has no symptomatology for lumbar spine condition."  

In his January 2010 Notice of Disagreement, the Veteran wrote that during the 1967 in-service fall he reached up with his left hand and held onto the handle of the watertight door to break his fall.  The Veteran wrote this resulted in the dislocation of his shoulder, which caused injury to his neck and chest muscles.  He wrote the pain from his neck and shoulder was so severe that he did not initially notice the right knee injury.  He also stated that he was given a sling for his left arm and his right leg was placed in a plaster cast.  The Veteran further wrote that he was placed on limited duties for several months as a result of his injuries.  The Veteran reports being seen at Charleston Naval Hospital upon his ship's return to land, where his first cast was removed and a second cast was placed on his leg.

In a February 2010 letter, the Veteran's wife wrote the Veteran had told her he used crutches to "hobble" around the ship while his leg was casted.  She also stated his shoulder had bothered him chronically in the ten years she has known him.

The March 2010 Informal Conference Report reflects that the Veteran described his shoulder popping out of place and back into place during the fall.

The Veteran's May 2010 drawings illustrate a man with his right leg falling through a scuttle, reaching up with his left arm to arrest his fall.

The Veteran's private physician in July 2010 reported left shoulder trauma (date of trauma not indicated) and decreased range of motion.  Without explanation, the private physician labeled the shoulder injury "service connected."  The report does not even include the Veteran's reported history of in-service fall or shoulder injury.

The Veteran stated in a July 2010 letter that his private physician verbally communicated to him that the loss of range of motion in the shoulder was consistent with the type of injury described by the Veteran.  According to the Veteran, the doctor told him a shoulder dislocation under those circumstances would have torn ligaments.

Service Connection Analysis

The Veteran contends and has reported recently as part of the current claim for compensation that he sustained injury to his left shoulder, neck, and lower back and tailbone when he fell through an open scuttle while stepping through a watertight door aboard the USS Swerve.  His recent reporting of events includes that his right leg went into the scuttle, and he describes instinctively reaching up with his left hand to arrest his fall on the watertight door handle.  The Veteran states that he heard a pop as his shoulder popped out of socket and another pop as it relocated.  He states that his private physician believes he tore ligaments in his shoulder and chest during the fall, leading to his current loss of range of motion.  The Veteran also stated that he believes his neck was injured as a result of the shoulder dislocation.

After a review of all the evidence, the Board finds that the Veteran does not have a current disability of the lower back and tailbone, the left shoulder, or the neck.  It is established through the record that the Veteran has complaints of subjective pain in his lower back and tailbone.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  The VA March 2010 examiner found the Veteran had full range of motion in his lower back and had no evidence of strain or other chronic diagnosis.  Because there is no diagnosis of a lower back and tailbone disability, there is also no disability to be found secondary to the service-connected right knee disability.

There is no current diagnosis of a lower back and tailbone disability or a neck disability, including at the March 2010 VA examination.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the March 2010 VA examiner diagnosed a strain of the left shoulder, the examiner opined that it was less likely than not caused or aggravated by the Veteran's service.  The VA examiner found no chronic disability in the Veteran's neck, but suggested the pain was due to pain in the Veteran's shoulder.  

While the Veteran is competent to report that he injured his lower back and tailbone, left shoulder, and neck in service, the Board finds that the weight of the evidence demonstrates that he did not sustain an in-service injury or disease of the lower back and tailbone, left shoulder, or cervical spine (neck), including during the in-service fall in 1967 during which he only injured his right knee.  Notwithstanding the Veteran's recent version of events, presented for the first time pursuant to the current claim for compensation, that he also injured his lower back and tailbone, left shoulder, and neck in service during the 1967 fall during service, this more recent version of events is inconsistent with the Veteran's own, contemporaneous in-service reporting of events, made for treatment purposes on several occasions, that did not mention such injuries, did not include complaints about any of these areas, and reflects no clinical findings or diagnoses or treatment for any of the now claimed injuries to the lower back and tailbone, left shoulder, and neck.  Additionally, the Veteran's recent assertions of onset of these disorders in service is outweighed by service treatment record evidence that reflects no chronic symptoms of these claimed disorders in service and no evidence of continuous post-service symptoms or treatment for over 40 years after service separation.   

While the Veteran is competent to describe the injury to his lower back and tailbone in the fall, his recent assertions of in-service injuries to the lower back and tailbone injury, left shoulder, and neck are inconsistent with other, more probative evidence of record, including the Veteran's own, more contemporaneous reports of events in service in 1967, and lack credibility.  His more recent assertion that a lower back and tailbone injury, a left shoulder injury, and a neck injury occurred in service is not credible because it is outweighed by the lay and medical evidence of record, including the more contemporaneous in-service lay history given by the Veteran, absence of any notation of complaints or treatment during service, the negative clinical findings in service and at service separation, and the lack of such injuries on the 1967 claim.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining credibility, one factor to be considered is the consistency of one statement with another and with the other evidence in the record).  

The Veteran's in-service history of fall and injury and affected body parts (only the right knee) recorded in the service treatment records is of high probative value because it is the Veteran's own, contemporaneous reporting of events that was made for treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also finds that the weight of the evidence demonstrates that there were no chronic symptoms of a lower back and tailbone disorder, a left shoulder disorder, or neck disorder during service, and that there have been no continuous symptoms of a lower back and tailbone disorder, a left shoulder disorder, or neck disorder since service separation.  When the Veteran filed a claim for compensation for a right knee disability with VA in 1967, he reported his right knee disability in service in 1967 but did not report, and did not claim service connection for, a lower back and tailbone injury or disorder, a shoulder injury or disorder, or a neck or cervical spine injury or disorder, and did not even mention any history or complaints of these.  Likewise, a 1970 VA examination of the knee contains no history of injury, complaints, or diagnosis regarding disorders of the left shoulder, the  neck, or the lower back and tailbone.

The first mention of such injuries in the record are in the Veteran's August 2008 claim for service connection, which was made over 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The only other mention of the Veteran's lower back and tailbone injury is the diagnosis of subjective lumbar pain in the VA medical examiner's March 2008 report.  

On the question of continuity of symptoms, the Veteran's wife stated that his shoulder had bothered him over the ten years she has known him, but she has only known  him recently, not while in service or shortly after separation.  The Veteran stated his private medical records documenting treatment for the left shoulder were routinely destroyed, but this does not weigh for or against the Veteran.  The only mentions in the record of the Veteran's neck injury are the August 2008 claim and the March 2010 VA examination.  The delay in reporting of all three injuries for treatment or compensation purposes, in the context of this case where the Veteran specifically claimed service connection for the right knee disability soon after service, weighs negatively against the current claims for service connection.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's finding that the Veteran's post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and he first "came up with the story" years after service and in connection with the compensation claim).

The Veteran also lacks credibility because he has made statements that conflict with the record and his own previous, more contemporaneous assertions, and his own previous statements made for treatment purposes.  The Veteran described his leg being casted aboard the USS Swerve, while service treatment records show it was wrapped in an Ace bandage.  The Veteran stated that he was given a sling for his shoulder injury while on the ship, but his wife described him using crutches on the ship; such use would be inconsistent.  The Veteran's service treatment records do not contain evidence of treatment at Charleston Naval Hospital for the claimed injuries from the fall, including even the service-connected right knee.  Due to the fact that the claimed lower back and tailbone injury, left shoulder injury, and neck injury were not reported until almost 40 years after the fall, and the Veteran's conflicting statements about the treatment he received after the incident, the Board finds that the Veteran's more contemporaneous statements and the histories recorded in the service treatment records and during post-service VA examination are of more probative value than the Veteran's recent assertions that suggest continuous symptoms since service.  For these reasons, the Board finds that the Veteran's assertions of in-service injuries to the claimed areas other than the right knee, and continuous symptoms since service, lack credibility.  

The Board also finds that the weight of the evidence demonstrates that the Veteran's current lower back and tailbone, shoulder disorder (diagnosed as sprain), and neck complaints are not related to his service.  There is no competent medical evidence that establishes the Veteran's current lower back and tailbone complaints, left shoulder complaints, and neck complaints are related to his service.  As already found above, he does not in fact have a disability of the lower back and tailbone or neck or cervical spine.  As the Board has found that the Veteran did not sustain injuries to the lower back and tailbone, left shoulder disorder, and neck or cervical spine during service, did not experience chronic symptoms of these during service, and has not experienced continuous symptoms since service separation, there no basis to find a nexus to service on the basis of continuity of symptomatology, and there is no factual foundation of in-service injury or disease or continuous symptoms upon which a medical opinion could relate the claimed current disorders to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a lower back and tailbone disorder, 

left shoulder disorder, and cervical spine (neck) disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lower back disorder, to include tailbone, is denied.

Service connection for a left shoulder disability, to include complaints of nerve pain is denied.

Service connection for a neck and cervical spine disability is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


